Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 1, 2016

                                      No. 04-15-00492-CR

                                      George Jr. MUNOZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR5575
                            Honorable Sid L. Harle, Judge Presiding


                                        ORDER

Sitting:   Sandee Bryan Marion, Chief Justice
           Rebeca C. Martinez, Justice
           Luz Elena D. Chapa, Justice

        In light of Appellant’s Unopposed Motion to Postpone Oral Argument, the Court
withdraws its letter dated September 27, 2016 setting the cause for formal submission and oral
argument before this Court on November 2, 2016, at 9:00 a.m. Appellant’s Unopposed Motion
to Postpone Oral Argument is GRANTED. The above cause is set for formal submission and
oral argument before this Court on Wednesday, November 9, 2016, at 10:00 a.m., before a panel
consisting of Chief Justice Sandee Bryan Marion, Justice Rebeca C. Martinez, and Justice Luz
Elena D. Chapa. Argument is limited to twenty minutes to each side and ten minutes rebuttal for
the appellant.

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2016.



It is so ORDERED on November 1, 2016
                                  PER CURIAM




ATTESTED TO: ________________________________
            Keith E. Hottle
            Clerk of Court